department of the treasury internal_revenue_service washington d c taxpayer_identification_number form_990 tax_year s ended person to contact id number contact numbers telephone fax tax_exempt_and_government_entities_division number release date date date uil501 certified mail dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code code because you have not established that you are observing the conditions required to continue exempt status recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to ' our deiermination was made for the reason that you have failed to produce documents records or other information to establish that you are operated exclusively for one or more exempt purposes set forth in sec_501 or that you were not operated for the benefit of private interests or that a part of your net eamings did not inure to the benefit of private individuals contributions made to your organization are not deductible under sec_170 of the code furthermore you are required to file federal_income_tax returns on form_1120 for all open years f you decide to contest this determination in court a petition for declaratory_judgment proceeding in the united_states tax_court the united_states court of claims or the united_states district_court for the district of columbia must be filed within days from the date this determination was mailed to you the enclosed publication provides information about filing suit in these courts if you have any questions please contact the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely r c jofinson director eo examinations enclosure publication tax_exempt_and_government_entities_division department of the treasury internal_revenue_service ee ee nee ee e s u o pe gate stew nem of taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - retum recaipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code cage is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at _ if you have any questions please cali the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation fh r c johnson director eo examination enclosures publication publication report of examination letter catalog number 34809f
